Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1, 4-7 and 28-46 are pending.
	Claim 35 is amended by Examiner’s Amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Cravero on 8/8/2022.
The application has been amended as follows: 
	35. A method of producing increased biomass under conditions that include a period of drought or high salt comprising: (i) providing a C3 or C4 plant engineered to express a nucleic acid encoding a crassulacean acid metabolism (CAM)-specific phosphoenolpyruvate carboxylase (CAM-PEPC) from Agave Americana, wherein the CAM-PEPC is the only CAM-specific protein expressed in the plant cell wherein expression of the CAM-PEPC improves resistance to drought and high salt in the plant as compared to a C3 or C4 plant without the expression of a CAM-PEPC; and (ii) growing the plant under conditions that comprise conditions that include a period of drought or high salt; (iii) harvesting the plant expressing the CAM-PEPC to acquire the increased biomass.

Claim interpretation
	The expression “substantially identical”, as recited in claims 4-5 and 36-37 is interpreted in light of the definition provided by the applicant on page 14 of the specification below i.e. it must be at least 80% identical to SEQ ID NO: 18-19. 

    PNG
    media_image1.png
    199
    617
    media_image1.png
    Greyscale

	The CAM-PEPC in all claims is interpreted as being from Agave americana, as recited in independent claims 1 and 35.
	The expression “comprises an amino acid sequence” as recited in claims 4-5, 33-34 and 36-39 is being interpreted as the entirety of the amino acid sequence, not a fragment.

REASONS FOR ALLOWANCE
The prior art suggests use of a CAM PEPC to facilitate CAM photosynthesis (Davis 2017; page 315, left column, paragraph 2). Yang teaches expression of a CAM PEPC in addition to other genes that facilitate CAM photosynthesis but fails to demonstrate expression of a CAM PEPC alone improving water use efficiency (page 1, “Engineering of carboxylation module” paragraph, first sentence). 
An additional reference in the prior art (Borland, et al. Trends in Plant Science. 19(5): 327-338) predicted an improved water use efficiency by expressing an engineered PEPC, though not a CAM-PEPC (page 4, paragraph 2); however, any improvements observed were described as “only incremental” (page 7, paragraph 2). This supports that the claimed method is not obvious in view of the unexpected results demonstrated by the applicant, see figure 8A of the drawings.
The closest prior art references to SEQ ID NO: 18-19 share only 86% identity and are not included in the scope of a CAM-PEPC. See alignments below:
SEQ ID NO: 19:
ABG75403;
Cotton fibre PEPCase protein.
Query Match             86.1%;  Score 4217.5;  DB 5;  Length 965;
  Best Local Similarity   85.9%;  
  Matches  826;  Conservative   59;  Mismatches   62;  Indels   15;  Gaps   11;


SEQ ID NO: 18:

    PNG
    media_image2.png
    114
    662
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusions
	Claims 1, 4-7 and 28-46 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663